Bramhall, J.
(dissenting).
I disagree with the finding of my colleagues that the judgment of the lower court should be affirmed. Our difference arises out of the fact that I can find no authority in the statute involved or in the record any authorization of the State Highway *339Department directing the chief engineer to institute condemnation proceedings on behalf of the State Highway Department.
As I interpret the opinion of the majority, the general principle of law as set forth in 1 Nichols on Eminent Domain, 3d Ed., § 3.211 (quoted in the majority opinion) that a delegation of the power of condemnation constitutes a personal trust and may not be assigned or delegated to anyone else unless such assignment or delegation is provided for by the legislature, is not disputed. The thrust of that opinion, as I read it, is that in the statute itself there is delegated to the chief engineer of that Department very broad powers and authority, among which, say the majority, is the right to exercise in the Department’s behalf its power of eminent domain for the purpose of accomplishing a road project which has received the general approval of the Department. They say that the authority given to the chief engineer is in the nature of a “board responsibility”.
The authority of the State Highway Department to institute condemnation proceedings arises under the provisions of Title 17, Del. C. 1953, § 132(c) (4) and § 138. The authority therein is specifically given to the Department, not to the chief engineer. Section 139, which prior to the Code of 1953 was a part of the same section, provides for the method and procedure of condemnation to be followed “by the Department”. The authority given to the chief engineer seems to relate chiefly to the carrying out of the work directed by the Department to be performed. In § 117 he is directed to prepare maps, etc., relative to traffic, recommendations to the Department of a road program or modification thereof, supervision of engineering work, maintenance of roads and such other duties which may he required of him “by the Department”. This section is entirely silent to any authority given to the chief engineer relating to the institution of condemnation proceedings.
The approval by the Department of the New Castle County Road Project for 1956 includes the road in question. Other than the fact that this road program was approved — as far as anything in the record is concerned, at least — no other language or *340authority was added to this approval. While the plans were approved by the United States Bureau of Public Roads, they were not submitted to the Department for approval. In fact, I find nothing in the record showing specifically that they were even approved by the chief engineer.
I agree that the Act gives to the chief engineer some authority which is in the nature of a “board responsibility”. I also agree that within the. sphere of his responsibility it was the intention of the legislature to give to the chief engineer very broad powers. On the other hand, it is crystal clear that in every case relating to a matter of policy the statute provides that the decision shall be made by the Department. The only instances which might be construed as an exception to this statement are cases in which the legislature desired to insure against irregularities in the award of contracts and in the performance of work without a contract by increasing the number of members of the Department generally necessary to carry on the business of the Department by providing also for the approval of the chief engineer.
An analysis of the sections referred to in the opinion of the majority does not, in my opinion, sustain the conclusion reached in that opinion. I shall discuss briefly the sections relied upon by the majority as authority for their position.
Sec. 151. This is purely a limitation on the part of the Department to prevent anyone, under the guise of declaring the existence of an emergency, from proceeding with any work without following the prescribed course in receiving bids and awarding a contract to a favored contractor. The provision that two-thirds of the members of the Department, instead of a majority, must concur and that the engineer must consent is merely a safeguard to prevent any irregularity. It might also be said that this work is also peculiarly within the forte of the chief engineer.
Sec. 152. In the opinion of the majority, as evidence of the broad authority of the chief engineer, attention is called to the *341fact that in this section the chief engineer is not directed to submit plans and specifications to the Department. I agree that the chief engineer has very broad authority in the performance of his duties as those duties are circumscribed by the statute. The preparation of the plans and specifications are what might be loosely termed as procedural matters and peculiarly within the knowledge and experience of the chief engineer. However, with respect to this section, I call attention to the fact that it is therein provided that the contract shall be awarded by the Department.
Sec. 154. In this section it is provided that contracts shall be awarded by the Department to the lowest responsible bidder, “unless in the opinion of all of the members of the Department and the Chief Engineer” the interest of the State would be best served by awarding the bid to a contractor other than the lowest bidder.
This is also clearly a specific provision inserted as a safeguard to insure that no responsible bid which is the lowest bid submitted shall be rejected unless everyone involved in receiving the bids agree. It will be noted that the statute does not even permit this to be done by a majority of the members of the Department but only by all of its members, acting with the chief engineer. Clearly the addition of the name of the chief engineer as one who must also agree was but an additional safeguard against any irregularity in the awarding of contracts for road construction.
Sec. 158. It is provided in that section that the chief engineer shall have charge of the execution and performance of all contracts awarded by the Department and his decision in all matters concerning the pei-formance of the work and compliance with the terms of the contract shall be final.
If the Department had directed the chief engineer to institute condemnation proceedings, I would assume that the chief engineer could proceed with the condemnation proceedings on behalf of the Department. He would merely be carrying out the *342direction of the Department. Such authority may not be inferred from the nature of the work which he does. No such inference can be made in cases of condemnation.
The majority says that to require a resolution of the Department to authorize the condemnation of particular pieces of land would be to require the members of the Department to exercise their discretion upon a matter concerning which they know nothing and concerning which, under the statute, the chief engineer is required to tell them nothing.
I think that it is reasonable to infer that the legislature in creating that Department assumed that the persons who should he appointed as members of that Department would acquire such specific knowledge of matters entrusted to them by experience and study that they would become efficient in dealing with the problems presented from time to time in the activities of the Department. Absent anything in the record in this case to the contrary, I think it is a fair assumption to say that they have done so.
As to the obligation of the chief engineer to the Department, it is sufficient to note that he is employed by the Department and in some respects at least is responsible to it. Section 117 provides that he shall keep the Department informed concerning traffic, improvements and the nature thereof and “such other details of information as will give assistance in maintaining a system of State highways as required by this chapter.” It is also provided that the chief engineer “shall perform such other duties as may be reasonably required of him by the Department”.
The extent to which authority for condemnation may be exercised is limited to express terms or clear implications of the statute and may not be implied from vague or doubtful language. 18 Am. Jur. 650, Eminent Domain, § 26; Burnham v. Mayor and Aldermen of Beverly, 309 Mass. 388, 35 N. E. 2d 242, 135 A. L. R. 750; Ruddock v. City of Richmond, 165 Va. 552, 178 S. E. 44, 183 S. E. 513; Jefferson County v. Horhiger, 229 App. *343Div. 381, 243 N. Y. S. 30; Blanton v. Fagerstrom, 249 Ala. 485, 31 So. 2d 330, 172 A. L. R. 128; Ontario Knitting Co. v. State, 205 N. Y. 409,98 N. E. 909.
There is no such express language or any clear implication to be found in the statute. In fact, the intention of the legislature that such discretionary powers shall be vested in the Department seems to me clearly demonstrated by the fact that in the other sections of the Act, with the exception of the section failing to award the contract to the lowest responsible bidder and the section authorizing the doing of the work in emergencies without awarding the contract, all matters involving discretionary authority, is specifically vested in the Department.
I am of the opinion that the language of the statute falls far short of giving any clear authority to the chief engineer to institute condemnation proceedings in this case. The most that can be said relating to the approval of the New Castle County Road Project, in which the road in question was included, is that by reason of such approval the chief engineer was authorized to proceed with the construction of the roads giving him specific authority. No authority to institute condemnation proceedings may he implied or inferred.
For the reasons given here, it is my opinion that the judgment of the Superior Court should be reversed.